IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-21154
                           Summary Calendar



ROBERT JAMES BARNETT,

                                          Plaintiff-Appellant,

versus

THE UNITED STATES SECRET SERVICE;
ELIZABETH HUERTA; BOB ROBERTS,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-3884
                       --------------------
                         September 4, 2001

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Robert James Barnett, Texas prisoner # 314835, appeals the

district court’s summary judgment granted in favor of the

defendants, Elizabeth Huerta and Bob Roberts, on his claims

relating to the legality of his arrest, confinement, and

prosecution for forgery.    Barnett contends that the agents lacked

probable cause to effectuate his arrest and that they were

therefore not entitled to qualified immunity.   The statements of

Barnett’s coconspirators were sufficiently detailed,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
corroborated each other, and included statements against penal

interest, supporting a finding that the statements were reliable

and establishing probable cause to seek an arrest warrant.     See

United States v. Webster, 162 F.3d 308, 331 (5th Cir. 1998)

(direct criminal appeal); United States v. Mitchell, 31 F.3d 271,

275 (5th Cir. 1994)(same); United States v. Satterwhite, 980 F.2d

317, 323 (5th Cir. 1992)(same).   The fact that one coconspirator

recanted her story after Barnett’s arrest does not affect the

finding of probable cause because the relevant time frame is the

time of arrest.   Richardson v. Oldham, 12 F.3d 1373, 1381 (5th

Cir. 1994).   Barnett also contends for the first time before this

court that Huerta lied in her criminal complaint about finding

counterfeit money in Barnett’s possession.   New allegations

cannot be raised and will not be addressed for the first time on

appeal.   Leverette v. Louisville Ladder Co., 183 F.3d 339, 342

(5th Cir. 1999), cert. denied, 528 U.S. 1138 (2000).    The agents

had probable cause to effectuate Barnett’s arrest.   Because

probable cause existed to support the arrest, Barnett’s state-law

claims of false arrest, false imprisonment, and malicious

prosecution must fail.   See Smith v. Gonzales, 670 F.2d 522, 526

(5th Cir. 1982); Brown v. Lyford, 243 F.3d 185, 189 (5th Cir.),

petition for cert. filed (U.S. May 21, 2001)(No. 00-1743).

     Barnett contends that the district court improperly failed

to address his assertions that his personal property was

improperly seized pursuant to his arrest and has not been

returned to him despite the dismissal of the charges.   To the


                                  2
extent that these claims were within the scope of the remand

order of this court, they must fail.    When a plaintiff alleges

that he has been deprived of his property, without due process of

law, by the negligence or intentional actions of a state officer

that are “random and unauthorized,” a postdeprivation tort cause

of action in state law is sufficient to satisfy the requirements

of due process.    Sheppard v. La. Bd. of Parole, 873 F.2d 761, 763

(5th Cir. 1989)(quoting Hudson v. Palmer, 468 U.S. 517, 533

(1984).    Texas has adequate postdeprivation remedies for the

confiscation of property.     See Cathey v. Guenther, 47 F.3d 162,

164 (5th Cir. 1995).    Therefore, Barnett has failed to show that

he can raise his claims of the alleged unauthorized seizure of

his personal property.

     Barnett contends that the district court erred in denying

his requests for discovery.    Because qualified immunity is a

defense from both liability and suit, the agents were entitled to

a ruling on their defense before answering discovery requests.

See Heitschmidt v. City of Houston, 161 F.3d 834, 840 (5th Cir.

1998).    Barnett also contends that he was denied his right to a

jury trial, which he requested.    The district court was entitled

to grant summary judgment upon a showing of the absence of a

genuine issue of material fact.    FED. R. CIV. P. 56(c).   Barnett

therefore was not entitled to a jury trial.    The district court’s

judgment in favor of the defendants is therefore AFFIRMED.




                                   3